Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to communications filed by the applicant on 3/2/2021 and examiner initiated interview conducted on 5/27/2021.  Claims 1-20 are currently pending; claims 1 and 16 are amended by the Examiner's amendment and claim 7 is cancelled (rolled into claims 1 and 16).  This results in claims 1-6 and 8-20 being allowed.

Allowable Subject Matter

Claims 1-6 and 8-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Ken Backus (Reg # 48,861) on 5/27/21 via telephone.

The application has been amended as follows:  
Claims 1 and 16 have been amended.
Claims 2-6, 8-15, and 17-20 remain as previously presented.
Claim 7 is cancelled.

Listing of Claims:

1.	(Currently Amended) A method comprising: 
identifying a subscribed item for delivery to a shipping address in accordance with replenishment services of an adaptive distribution platform, the adaptive distribution platform including one or more processors and memory configured to execute instructions to facilitate adaptive scheduling services including the replenishment services for multiple networked entities, the adaptive distribution platform being configured to cause generation of hybrid web pages that integrates interface portions originating at the adaptive distribution platform and other interface portions originating at a networked entity associated with one or more merchant computing systems, the subscribed item being associated with user characteristic data configured to identify at least one or more of the shipping address, a payment instrument identifier; 
executing instructions to implement an information feedback predictor module configured to analyze the user characteristic data to identify an item characteristic associated with the subscribed item as a historic purchase, wherein automatically selecting by the information feedback predictor module the replica as the sample of the item comprises executing instructions to apply machine learning or deep learning algorithms to detect patterns or classifications among datasets of user and items attribute data;
automatically selecting by the information feedback predictor module a replica as a sample of an item for delivery to a location associated with the shipping address, the replica 2Atty. Docket No.: ORD-004CIP1 Serial No.: 15/716,486 being selected as a function of identifying the item characteristic of the item associated with the subscribed item; 

generating data to cause shipment of the replica and the subscribed item to the location associated with the shipping address; 
generating automatically a communication channel with a mobile computing device;
predicting automatically a time at which to generate an electronic message to include a subset of data to solicit feedback regarding the replica relative to the predicted date of consumption; 
causing presentation of a user interface at the mobile computing device based on the subset of data to solicit the feedback, the user interface structured to include at least a first user interface portion configured to activate a first user input to purchase the item and a second user interface portion configured to activate a second user input to adjust an interval of time in which to solicit the feedback; and 
receiving data representing the feedback regarding the replica includes a request to either purchase the item or adjust the interval of time in which to solicit the feedback, or both.

2.	(Previously presented) The method of claim 1 further comprising: 
receiving data representing a feedback response to accept a unit of the item; 
computing a point of time for the shipment of the replica based on a usage rate as a consumable item; and 
causing scheduling of transmission of the replica as the unit of the item to the location associated with electronic account, 
wherein the scheduling is a function of predicted date of distribution. 

3. 	(Original) The method of claim 1 further comprising: 
transmitting data representing a feedback request as the subset of the data to generate feedback; 

causing generation of another subset of data to generate ancillary data representative of a feedback response.

4. 	(Previously presented) The method of claim 1 wherein predicting the date of consumption comprises: 
computing a time interval of transit of distribution of the replica to the location associated with shipping address; and 
determining a predicted point of depletion.

5. 	(Previously presented) The method of claim 4 further comprising: 
computing a predicted time interval at which a feedback response is available relative to the time interval of transit and the predicted point of depletion.

(Previously Presented) The method of claim 1 further comprising: 
forming a communication channel to exchange electronic messages including a feedback response associated with the electronic account, wherein forming the communication channel comprises transmitting the subset of data as an electronic message formatted as a short message service ("SMS") message.

(Cancelled)

(Original) The method of claim 1 wherein predicting the date of consumption of the replica comprises: 
calculating a usage rate of the item as a consumable item; 
predicting a time for a unit of consumption based on the calculated usage rate; and selecting the unit of consumption as a feedback commencement time during which to solicit feedback.

(Original) The method of claim 8 further comprising: 

receiving at a merchant computing system data representing a command to delay the feedback commencement time; 
postponing transmission of another subset of the data to the merchant computing system an amount of time expires; and 
releasing the transmission of the another subset of the data.

(Original) The method of claim 8 further comprising: 
adapting a predicted date of consumption to form an adapted predicted date of consumption; and 
modifying data representing the feedback commencement time based on the adapted predicted distribution date to form a modified feedback commencement time.


(Original) The method of claim 1 further comprising: 
selecting the replica as the sample. 

(Original) The method of claim 11 wherein selecting the replica comprises:
analyzing data representing user-related characteristic associated with the electronic account against other user-related characteristics associated with other electronic accounts; 
identifying a targeted item associated with the other electronic accounts; and selecting the targeted item as the item.

(Original) The method of claim 12 further comprising: 
selecting a portion of the item as the replica.

(Original) The method of claim 1 further comprising: 
formatting data representing a request for feedback to solicit to form formatted data to integrate with an electronic message generated for a merchant computing system; and 


(Original) The method of claim 1 further comprising: 
formatting data representing a request for feedback to solicit to form formatted data to integrate with a web page generated for a merchant computing system; and
transmitting the formatted data to a user interface to display a display portion based on the formatted data as an integrated portion of an integrated web page including the web page.

(Currently Amended) An apparatus comprising: 
a memory including executable instructions; and 
a processor, responsive to executing the instructions, the memory and the processor disposed in an adaptive distribution platform, the processor being configured to execute instructions to facilitate adaptive scheduling services including replenishment services for multiple networked entities, the adaptive distribution platform being configured to cause generation of hybrid web pages that integrates interface portions originating at the adaptive distribution platform and other interface portions originating at a networked entity associated with one or more merchant computing systems, the processor further being configured to: 
identify a subscribed item for delivery to a shipping address in accordance with the replenishment services of the adaptive distribution platform, the subscribed item being associated with user characteristic data configured to identify at least one or more of a shipping address, a payment instrument identifier, and an electronic account identifier; 
execute instructions to implement an information feedback predictor module configured to analyze the user characteristic data to identify an item characteristic associated with the subscribed item as a historic purchase, wherein automatically selecting by the information feedback predictor module the replica as the sample of the item comprises executing instructions to apply machine learning or deep learning algorithms to detect patterns or classifications among datasets of user and items attribute data;
automatically select by the information feedback predictor module a replica as a sample of an item for delivery to a location associated with the shipping address, the replica being selected as a function of identifying the item characteristic of the item associated with the subscribed item; 
predict at a computing device a date of consumption of the replica as the sample to form a predicted date of consumption as a function of the item characteristic to form a predicted date of consumption; 
generate data to cause shipment of the replica and the subscribed item to the location associated with the shipping address; 
generate automatically a communication channel with a mobile computing device; 
predict automatically a time at which to generate an electronic message to include  a subset of data to solicit feedback regarding the replica relative to the predicted date of consumption; 
cause presentation of a user interface at the mobile computing device based on the subset of data to solicit the feedback, the user interface structured to include at least a first user interface portion configured to activate a first user input to purchase the item and a second user interface portion configured to activate a second user input to adjust an interval of time in which to solicit the feedback; and 
receive data representing the feedback regarding the replica that includes a request to either purchase the item or adjust the interval of time in which to solicit the feedback, or both.

17. 	(Previously presented) The apparatus of claim 16, wherein the processor is further configured to: 
receive data representing a feedback response to accept a unit of the item;
compute a point of time for the shipment of the replica based on a usage rate as a consumable item; and 


18.	(Original) The apparatus of claim 16, wherein the processor is further configured to: 
transmit the subset of the data to generate feedback; 
receive adjustment data responsive to the data to generate feedback, the adjustment data configured to modify the predicted date of consumption; and 
cause generation of another subset of data to generate ancillary data representative of a feedback response.

19.	(Original) The apparatus of claim 16, wherein the processor is further configured to: 
compute a predicted time interval of transit to the location association with the electronic account; and 
compute a predicted point in time at which a feedback response is available.

20.	(Original) The apparatus of claim 16, wherein the processor is further configured to: 
format data representing a request for feedback to solicit to form formatted data to integrate with an electronic message generated for a merchant computing system; and 
transmit the formatted data to a user interface to display a display portion based on the formatted data as an integrated portion of an integrated electronic message including the electronic message.





Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance:  
7.	Rejections under 35 U.S.C. § 101 have been withdrawn due to the amendments included within the 3/2/2021.  Specifically, those amendments include (among others) limitations which control the selecting and sending of sample items though use of a machine learned feedback loop.  This controlling aspect overcomes the 101 rejection within the Step 2A (Prong 1) analysis.   
8.	Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason: Closest prior art to the invention include Concannon et al. (US-20160275530-A1), High et al. (US-20160314514-A1), Freeman (US-20140324598-A1), Postma et al. (US-20110246215-A1), Kerker et al.  (US-7353194-B1), Kamadolli et al (US-20170109687-A1)
9.	None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in (now amended) independent claims 1 and16, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.


10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R KOESTER/           Examiner, Art Unit 3624                                                                                                                                                                                             



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624